DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Interpretation
The claim amendment filed 12/15/2021 inhibits the 35 U.S.C. 112(f) interpretation of the claim language; therefore the claims are no longer invoke 35 U.S.C. 112(f) interpretation of the claim language.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 and 15-16 are rejected under AIA  35 U.S.C. 103 as being unpatentable over JPh 06-278061 to Watanabe  (translation provided by the applicants in IDS filed 07/10/2019) in view of US 2006/0112545 to Hwang.
As per claims 10-11 and 15-16, Watanabe discloses a component mounting machine and a component mounting method for the component mounting machine, comprising:
[10 and 16] multiple component supplying devices (component supply units 15a in component supply corner 15, Fig 2-3) each configured to feed out a component (electronic parts 21 in Fig 3-4 and electronic parts 21-1 and 21-2 in Fig 5) to a component supply position (see Fig 3 and 5); a head (working head 14 comprising suction heads 14 with nozzles 14e, Fig 3-5) comprising multiple nozzles (nozzles 14e in Fig 3-4 and nozzles 14e-1 and 14e-2 in Fig 5) each configured to suction a component (see Fig 4a); a head moving robot (movable table 13 moved by servo motor drive unit 6 with X-axis servomotor 6a and a Y-axis servomotor, Fig 1-2) configured to move the head to cause the nozzles to face the respective component supply positions with two or more thereof (see Fig 3 and 5; Para 0023-0026); nozzle lifting and lowering devices each including a motor (pulse motors not shown configured to vertically move suction heads 14 controlled by pulse motor drive unit 9, Fig 1) configured to lift and lower the nozzles facing the respective component supply positions (Para 0018); and processing circuitry (CPU 1, Fig 1) configured to control the head moving robot and the nozzle lifting and lowering devices (via servomotor control unit 5 and pulse motor control unit 8, Fig 1), wherein the component suctioning method is implemented by the processing circuitry which positions the multiple nozzles so as to face the respective component supply positions with two or more thereof, in which the processing circuitry causes the head moving robot to prioritize a positional correction of a nozzle facing a smallest sized component (21-1 in Fig 5) in the components supplied to the component supply positions with two or more thereof, and in this state, causes the nozzle lifting and lowering devices, facing the respective component supply positions with two or more thereof, to suction the respective components simultaneously (see Fig 5A-B that shows positional correction of the nozzles 21-1 and 21-2 to moving the nozzle 14e-1 facing the smallest sized component 21-1 to a predetermined suction position a closer distance to the center of the component 21-1 as compared with a position of the nozzle 14e-2 with respect to the center of larger component 21-2, thereby prioritizing the positional correction of nozzle 14e-1 facing smaller component 21-1 so that both components 21-1 and 21-2 can be simultaneously picked up by nozzles 14e-1 and 14e-2; Para 0033-0043);

[11] wherein the processing circuitry causes the head moving robot to make a predetermined suction position of the nozzle facing the smallest sized component to coincide with a predetermined suctioned position of the smallest sized component (see Fig 5A-B that shows that the positional correction of the nozzles 14e-1 and 14e-2 includes moving the nozzle 14e-1 facing the smallest sized component 21-1 to a predetermined suction position a distance x1 from the center of the smallest sized component 21-1 so that both components 21-1 and 21-2 can be simultaneously picked up by nozzles 14e-1 and 14e-2; Para 0033-0043). 
(see Fig 2). 

As per claim 10, 12 and 16, Watanabe discloses that the head comprises multiple nozzles and the processing circuitry positions the nozzles so as to face the respective component supply positions with two or more thereof, in which the processing circuitry causes the head moving robot to prioritize a positional correction of a nozzle facing a smallest sized component in the components supplied to the component supply positions with two or more thereof, and in this state, causes the nozzle lifting and lowering devices, facing the respective component supply positions with two or more thereof, to suction the respective components simultaneously (see Fig 5A-B; Para 0033-0043), but Watanabe discloses that the head is an in-line type head rather than a rotary type head and therefore does not explicitly disclose that the nozzles are disposed on a circumference of the head which is intermittently rotated, or that the head comprises multiple sets of nozzles, or that the processing circuitry corrects the position of the multiple nozzles by at least rotating the head based on the positional correction of the nozzle facing the smallest sized component.
However, both in-line and rotary type heads for component mounting machines are well-known in the art, therefore it would have been an obvious matter of design choice to one of ordinary skill in the art to choose a rotary type head with nozzles disposed on a circumference of the head which is intermittently rotated to position the nozzles over an in-line type head as taught by Watanabe since such rotary type heads are well-known in the art and it would be within the skill of one of ordinary skill in the art to determine if a rotary head would be preferable over an in-line type head for a particular operation, for instance since rotary type heads generally have a higher component holding capacity than in-line type heads, etc.

Further, secondary reference, Hwang discloses a similar component mounting machine wherein the head is a rotary head (head assembly 201, Fig 3 and 5) with multiple nozzles (nozzle spindles 240, Fig 5) disposed on a circumference of the head and which is intermittently rotated (Para 0056 and 0060), wherein the head comprises multiple sets of nozzle facing the (see Fig 5 that shows each set of nozzles 240 on opposite sides of the head assembly 201 such each set of nozzles 240 can simultaneously pick up components C from the component supply units 201; Para 0056-0060) in order to reduce the time required to suction components with all of the nozzles of the head (Para 0059 line 5-8), and wherein the position of the nozzles is corrected by at least rotating the head (see step S10 in Fig 4; see Fig 5-6 and 8a-b; Para 0056).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing of the current invention to modify the disclosure of Watanabe with the aforementioned teachings of Hwang as to change the head to be a rotary head with the multiple nozzles disposed on a circumference which is intermittently rotated and the head comprises multiple sets of nozzle facing the respective component supply positions with two or more thereof and wherein the position correcting of the nozzles is done by at least rotating the head with the reasonable expectation that this would reduce the time required to suction components with all of the nozzles of the head (Hwang: Para 0059 line 5-8) thereby increasing the production speed of the component mounting machine.

Response to Arguments
Applicant’s arguments, see Applicant’s remarks, filed 12/15/2021, with respect to the rejection(s) of claim(s) 10 and 16 under under AIA  35 U.S.C. 102(a)(1) as being anticipated by JPh 06-278061 to Watanabe have been fully considered and are persuasive due to the amendments made to claims 10 and 16.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection for claims 10 and 16 is made in view of US 2006/0112545 to Hwang.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D. Anderson, whose telephone number is (571) 270-0157.  The examiner can normally be reached from Monday to Friday between 7 AM and 2 PM Arizona time.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Peter Vo, can be reached at (571) 272-4690.  
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/JOSHUA D ANDERSON/
Examiner, Art Unit 3729

/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729